RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3, 4, 6, 7, 9, 11, 12, 14, 15, 17, 19 and 21–28 are pending in this application.
Claims 2, 5, 8, 10, 13, 16, 18 and 20 are canceled.
Claim Rejections - 35 USC § 103
The 35 U.S.C. § 103 rejection of claims 1, 3, 4, 6, 7, 9, 11, 12, 14, 15, 17, 19 and 21–28 are hereby withdrawn in light of the amendments presented on 7/19/2021.
Examiner’s Comment/Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 9, 11, 12, 14, 15, 17, 19 and 21–28 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shelton et al. (2013/0262685) discloses an exemplary data center infrastructure management system that uses common data model repository with object relational mapping layers which represent managed elements.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458